Exhibit 32.1 CERTIFICATION Pursuant to 18 U.S.C. ss. 1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, the undersigned officer of Nexstar Broadcasting Group, Inc. (the “Company”), hereby certifies that the Company’s Quarterly Report on Form 10-Q for the three months ended June 30, 2012 (the “Report”) fully complies with the requirements of Section13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934 and that the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: August 8, 2012 /S/ PERRY A. SOOK Perry A. Sook President and Chief Executive Officer (Principal Executive Officer) The foregoing certification is being furnished solely pursuant to 18 U.S.C. ss. 1350 and is not deemed filed for purposes of Section18 of the Securities Exchange Act of 1934 or otherwise subject to the liability of that section. The foregoing certification will not be deemed to be incorporated by reference into any filing under the Securities Act of 1933 or the Securities Exchange Act of 1934.
